Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 21, 1999, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree.After pleading guilty, defendant waived his right to appeal and was sentenced as a second felony offender to a prison term of IV2 to 3 years. Defense counsel seeks to be relieved of his as*648signment on the ground that no nonfrivolous issue can be raised on appeal. Upon our review of the record, we disagree. Given defendant’s request at sentencing to amend his plea to an Alford plea and his protestation of innocence while addressing County Court, we find that the record reveals potential issues that defendant should be permitted to argue on appeal. Accordingly, defense counsel’s application to be relieved is granted and new counsel will be assigned to address any issues that the record may disclose (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).Cardona, P. J., Mercure, Peters, Mugglin and Rose, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.